DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A, claims 1, 3, 4, 6, and 7 in the reply filed on 05 May 2022 is acknowledged.  Claims 2, 5, and 8-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05 May 2022.
The examiner notes to applicant that claims 1 and 12 are allowed.  Therefore, the restriction requirement among species, as set forth in the office action mailed on 11 April 2022 is hereby vacated.  See reasons for allowance.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 11 February 2021, have been considered.


Drawings
The drawings received on 11 February 2021 are accepted.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
1. The primary reasons for allowance for claim 1 is that applicant’s claimed invention includes a liquid discharge head having a plurality of nozzles, a plurality of pressure chambers, a plurality of common-supply branch channels, a plurality of common-collection branch channels, a common-supply main channel, a common-collection main channel, and a bypass channel configured to connect one of the plurality of common-supply branch channels and one of the plurality of common-supply branch channels, wherein the plurality of common-supply branch channels and the plurality of common-supply branch channels are alternately arrayed, the plurality of common-supply branch channels includes a first common-supply branch channel, and a second common-supply branch channel having a longer channel length than the first common-supply branch channel, the bypass channel includes, a first bypass channel and a second bypass channel, and a channel resistance of the first bypass channel is larger than a channel resistance of the second bypass channel.  It is this limitation, expressed in the claimed combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
2. Claims 2-11 are allowed for being dependent upon claim 1.
3. Claim 12 is allowed.  See the reasons for allowance for claim 1 above.
United States Patent Application Publication No. 2019/0275797 to Kato discloses a liquid discharge head (Fig. 1, element 1) having a plurality of nozzles (Fig. 7, element 11), a plurality of pressure chambers (Fig. 7, element 21), a plurality of common-supply branch channels (Fig. 7, element 52), a plurality of common-collection branch channels (Fig. 7, element 57), a common-supply main channel (Fig. 7, element 56), and a common-collection main channel (Fig. 7, element 57).  However, Kato fails to disclose bypass channels.
European Patent Application No. EP 3708371 A1 to Nishimura discloses a printhead (Fig. 6, element 104) a plurality of nozzles (Fig. 6, element 314), a plurality of pressure chambers (Fig. 5, element 312), a plurality of common-supply branch channels (Fig. 6, element 418, i.e. top and bottom halves), a plurality of common-collection branch channels (Fig. 6, element 422, i.e. top and bottom halves), a common-supply main channel (Fig. 6, element 211), a common-collection main channel (Fig. 6, element 212), and a bypass channel (Fig. 6, element 610) configured to connect one of the plurality of common-supply branch channels and one of the plurality of common-supply branch channels (paragraph 0036), wherein the plurality of common-supply branch channels and the plurality of common-supply branch channels are alternately arrayed (Fig. 6, i.e. top/bottom direction), the plurality of common-supply branch channels includes a first common-supply branch channel (Fig. 6, element 610, i.e. one side), and a second common-supply branch channel (Fig. 6, element 610, i.e. other side).    However,  Nishimura fails to disclose a channel resistance of the first bypass channel is larger than a channel resistance of the second bypass channel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey Mruk whose telephone number is (571)272-2810. The examiner can normally be reached M-F 8-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GEOFFREY S MRUK/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        05/12/2022